Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Analysis
The Examiner notes that in light of the Specification (figure 3 and claims 3-4) the term “circular-cylindrical shape” is being read with the broadest reasonable interpretation which applies more broadly than recitation to only a circle and/or cylinder itself. For example, a multisided polygon such as an octagon reads on “circular-cylindrical shape”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Anglin et al. (US 2008/0102366), as applied to claim 1 above, as evidenced by CueMatth.com (2022; https://www.cuemath.com/geometry/prism-definition/).
Regarding claim 1, Anglin et al. teaches a battery comprising:
	An electrode body having a circular-cylindrical shape (paragraph 72; Figures 1-2), and
A battery can (70 & 17 & 15) housing the electrode body (paragraph 33),
The battery can includes a cylindrical portion (70), a bottom wall (17) closing one end of the cylindrical portion, and an open rim (15) continuing to the other end of the cylindrical portion (paragraph 33; Figures 1-2),
The cylindrical portion with surface (70) can be a prismatic shape (paragraph 63; Figure 2)which reads on the recitation of a can shape having inner corner portions, as evidenced by CueMatth.com which states prismatic shapes are polygonal shapes.
Regarding claim 5, Anglin et al. teaches that the open rim has a shape of inner circumference being a circular shape (paragraph 72; Figures 1-2).
Regarding claim 7, Anglin et al. teaches a sealing body (40 & 20)) fixed to the open rim so as to seal an opening defined by the open rim (paragraph 34; Figures 1-2),
The sealing body including a sealing plate (40) and a gasket (20) disposed at a peripheral portion of the sealing plate (paragraph 34; Figures 1-2), 
Wherein the gasket is compressed in a radial direction of the opening, between the end surface of the peripheral portion and the open rim (paragraph 34).
Regarding claim 8, Anglin et al. teaches that the gasket (20) has an inner ring portion / hub (22) disposed on a side of the peripheral portion facing the electrode body and a side wall portion / walls (212a / 212b) covering an end surface of the peripheral portion, the side wall portion being in a compressed state (paragraphs 34 and 39; Figure 1).
Regarding claim 10, wherein the open rim is smaller in an outer diameter (at 72) than the cylindrical portion (70) (paragraph 23; Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. (US 2008/0102366), as applied to claim 1 above.
Regarding claim 2, Anglin et al. teaches that the shape of the inner circumference of the cylindrical portion can be a prismatic (reads on polygonal) shape (paragraph 63) having an inscribed circular diameter and where the electrode body has an outer diameter (paragraphs 33 and 72; Figures 1A-1A) and illustrates the battery can having an overall circular-cylindrical shape (Figures 1-2),
But fails to specifically state that the shape inscribed by a circle diameter is substantially equal to an outer diameter of the electrode body.
While Anglin et al. fails to specifically state that state that the shape inscribed by a circle diameter is substantially equal to an outer diameter of the electrode body, one of ordinary skill in the art would understand that the shape inscribed by a circle diameter being equal to an outer diameter of the electrode body is a matter of design choice. One of ordinary skill in the art would understand that changing the shape of the inscribed diameter and electrode body would not be expected to impact the function of the can and electrode body (i.e. house and protect the electrode body therein and generate power). Moreover one of ordinary skill would appreciate that setting these diameters to be substantially equal would have been obvious in order to optimize space and reduce overall dimensions. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 3-4, Anglin et al. teaches that the can with surface (70) can be a prismatic shape (paragraph 63; Figure 2) which reads on a polygonal shape,
But fails to specifically state the number of sides.
While Anglin et al. fails to specifically state the number of sides of the can, one of ordinary skill in the art would understand that the number of sides is a matter of design choice. One of ordinary skill in the art would understand that changing the number of sides of the can would not be expected to impact the function of the battery can (i.e. house and protect the electrode body therein).  It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Moreover one of ordinary skill would appreciate that setting these diameters to be substantially equal would have been obvious in order to optimize space and reduce overall dimensions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. (US 2008/0102366), as applied to claim 1 above, and further in view of Kim et al. (US 2015/0004446).
Regarding claim 6, Anglin et al. teaches the battery can has a constricted portion / bead (73) (paragraph 76), 
But fails to teach a lack of constricted portion.
Kim et al. teaches that it is advantageous for a cylindrical battery can to avoid having a constricted portion / bead (paragraph 10) in order to increase battery capacity (paragraph 15) and possibly improve productivity and prevent a cap assembly from being shorted or damaged by welding segments (paragraphs 10 and 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of avoiding utilizing a constricted portion / bead in the battery can of Kim et al. to the battery and battery can of Anglin et al. in order to increase battery capacity (paragraph 15) and possibly improve productivity and prevent a cap assembly from being shorted or damaged by welding segments (paragraphs 10 and 15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. (US 2008/0102366), as applied to claim 7above, and further in view of Stark et al. (US3,723, 184). 
Regarding claim 9, Anglin et al. teaches that the battery can includes an open rim (15) (paragraph 33; Figures 1-2),
But fails to teach a projection protruding inward in the radial direction.
Stark et al. teaches the concept of a battery having a gasket / sealing ring (20) and a can (22) having an open rim with serrations and circumferential grooves / projections  (24) on its open rim protruding inward in the radial direction (col. 2, lines 40-46; Figure 1) where the gasket / sealing ring is compressed in the radial direction via the projections (col. 2, lines 40-47) in order to preventing longitudinal displacement of the sealing ring both during crimping and thereafter (col. 2, lines 44-47).
	It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of a can open rim utilizing circumferential grooves / projections of Stark et al. to the battery can and open rim of Anglin et al. in order to preventing longitudinal displacement of the sealing ring both during crimping and thereafter (col. 2, lines 44-47).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached Mondays 9:30-3:00PM, Wednesdays 9:30-11:30AM, and Thursdays 9:30-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/               Examiner, Art Unit 1724                                                                                                                                                                                         
/MIRIAM STAGG/               Supervisory Patent Examiner, Art Unit 1724